                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DERRICK M. ALLEN, SR.,        )
                              )
               Plaintiff,     )
                              )
v.                            )                  1:20CV1159
                              )
SHERIFF CLARENCE F. BIRKHEAD, )
et al.,                       )
                              )
               Defendants.    )

                                  ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

July 21, 2021, was served on the parties in this action.             (Docs.

4, 5.)    Plaintiff objected to the Recommendation.          (Doc. 6.)

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made

a de novo determination in accord with the Magistrate Judge’s

report.     The   court   therefore    adopts   the   Magistrate    Judge’s

Recommendation.

     IT IS THEREFORE ORDERED that this action is DISMISSED WITHOUT

PREJUDICE to Plaintiff filing a new complaint, on the proper § 1983

forms, which corrects the defects of the present Complaint.

     A    Judgment   dismissing       this   action   will     be   entered

contemporaneously with this Order.




     Case 1:20-cv-01159-TDS-LPA Document 7 Filed 08/11/21 Page 1 of 2
                                        /s/      Thomas D. Schroeder
                                        United States District Judge

August 11, 2021




                                    2



     Case 1:20-cv-01159-TDS-LPA Document 7 Filed 08/11/21 Page 2 of 2
